Citation Nr: 1715341	
Decision Date: 05/08/17    Archive Date: 05/22/17

DOCKET NO.  11-03 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to an herbicide agent.

3.  Entitlement to a compensable initial rating for bilateral hearing loss, prior to January 26, 2016.

4.  Entitlement to a staged initial rating in excess of 30 percent for bilateral hearing loss, from January 26, 2016.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to May 1970.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

This case was previously before the Board in October 2015 and remanded for additional development.  The issues remanded included entitlement to service connection for right ear hearing loss.  In an October 2016 rating decision, entitlement to service connection for right ear hearing loss was granted, effective July 28, 2009.  As the Veteran's left ear hearing loss disability is now combined with the right ear hearing loss for rating purposes as bilateral hearing loss, the Board has characterized the issue as noted above.   


FINDINGS OF FACT

1.  The evidence does not show that a left knee disability manifested during service, or within one year of separation from service, or is otherwise related to service.

2.  The Veteran did not serve in the Republic of Vietnam during the Vietnam era; and the evidence does not show that diabetes mellitus manifested during service, or within one year of separation from service, or is otherwise related to service.

3.  Prior to January 26, 2016, the Veteran's bilateral hearing loss was manifested by no worse than Level I hearing impairment in each ear.

4.  From January 26, 2016, the Veteran's bilateral hearing loss has been manifested by no worse than Level VII hearing impairment in the right ear and Level V hearing impairment in the left ear.
 

CONCLUSIONS OF LAW

1.  The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309 (2016).

3.  Prior to January 26, 2016, the criteria for a compensable initial rating for bilateral hearing loss were not met.  38 U.S.C.A. §§ 1155, 5107(a) (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2016).

4.  From January 26, 2016, the criteria for a staged, initial rating in excess of 30 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran was not afforded a VA examination to assess the etiology of diabetes.  The Veteran has alleged that his diabetes is due to in-service exposure to herbicides.  Although there is evidence that the Veteran currently has diabetes, the evidence does not establish that he had symptoms of diabetes during his service, nor does he so claim, and there is no evidence of presumed or actual exposure to herbicides.  Thus, a VA examination is not required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Pursuant to the Board's October 2015 remand, the Agency of Original Jurisdiction (AOJ) sent the Veteran a letter requesting that he provide information to obtain private treatment records relating to the Veteran's left knee surgery from 2004 to 2006.  The Veteran did not respond to this letter.  Additionally, the AOJ obtained deck logs for the USS Kitty Hawk during the period the Veteran served aboard the Kitty Hawk.  The AOJ also scheduled the Veteran for a VA audiological examination in January 2016.  The VA examiner completed all necessary testing, examined the Veteran, reviewed his claims file, and provided the information requested by the October 2015 remand.  Therefore, the VA examination is adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  Therefore, the Board finds that there has been substantial compliance with the mandates of the October 2015 remand order.  See Stegall v. West, 11 Vet. App. 268 (1998).  
 
Service Connection

Service connection may be established for a disability resulting from personal injury incurred or disease contracted in the line of duty, or for aggravation of a preexisting injury incurred or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Moreover, in the case of arthritis and diabetes mellitus, service connection may be granted if such disease is manifested in service, or manifested to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of the disability; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Left Knee Disability

The Veteran asserts that he has a current left knee disability due to an in-service left knee injury.

No left knee disabilities or complaints were noted at the time of the Veteran's entry into service.  An April 1966 enlistment examination report indicates the Veteran's lower extremities were normal.  In an April 1966 report of medical history, the Veteran denied having had a "trick" or locked knee.

The Veteran's service treatment records show that he injured his left knee in December 1969 and was seen three days later complaining of knee pain when climbing ladders.  Findings at that time showed slight swelling and marked tenderness to palpation over the knee cap but no discoloration.  The Veteran was instructed to use Ace wraps and heat packs.  The Veteran was not diagnosed as having a left knee disability at that time and no mention of the condition was made on his separation examination report in May 1970.  The Veteran's lower extremities were noted as normal.

There are no medical records of record noting a left knee problem for more than thirty years after the Veteran's separation from service.  In an April 2010 notice of disagreement, the Veteran stated that he visited a doctor as early as 1971 for knee issues.  He indicated that he opted not to have the surgery the doctor recommended, because the doctor said it was not absolutely necessary.  He stated that the doctor had passed away so no records were available.  In a February 2011 substantive appeal, the Veteran stated that when he injured his knee in service he was told there would be times where his knee would cause a problem by going out, that the knee would swell and that the swelling would go away after a few days.  He stated "I accepted this advice so I didn't attempt to doctor it."  He stated that a couple of years ago he fell when climbing a ladder because of his knee.

Post service evidence includes a September 2009 VA treatment record indicating that the Veteran reported that he underwent left knee surgery at the Orthopedic Center of the Rockies in 2006 at the Loveland Facility.  As noted above, the AOJ requested that the Veteran provide information to obtain these records; however, he did not respond and the records have not been associated with the claims file.  

On June 2015 VA examination, the Veteran reported that during service he tripped on a tie down chain while running and was seen by the medic, but did not recall any treatment.  He thought he may have been placed on crutches.  He reported the tore skin healed without problems.  He was told years later that he tore his anterior cruciate ligament, which was discovered via X-ray in 1971 or 1972.  He stated that his left knee has periodically given out on him ever since he was injured in service.  The Veteran reported that in 2004, he fell on a ladder when his left knee gave out.  He reported that the meniscus was torn and his anterior cruciate ligament was repaired at the Orthopedic Center of the Rockies.  The VA examiner opined that the Veteran's left knee disability is less likely than not incurred in or caused by the claimed in-service, injury, event or illness.  The examiner stated that the Veteran's service treatment records noted an injury in December 1969, no diagnosis was noted.  The VA examiner noted that the May 1970 separation examination did not identify any left knee concerns or diagnosis and that no medical history was available on that date.  The VA examiner stated, "There is insufficient clinical evidence to show that the left knee injury in military service (12-1969) became a chronic condition or was related to the 2004 surgical treatment."  As the VA examiner provided a full rationale consistent with the evidence of record, the Board finds the VA opinion to be highly probative. 

Based on a thorough review of the evidence of record, the Board finds that the preponderance of the evidence is against a finding that a currently diagnosed left knee disability was incurred in service, to include the injury reported in December 1969.  The separation examination report did not note any left knee problems or complaints.  The Veteran states that he first saw a doctor for knee issues in 1971, two years after service.  The Veteran has indicated that records from this doctor would not be available, as he has since died.  As such, there is no medical evidence indicating treatment of a left knee disability until the 2000s.  There is also conflicting information regarding when the Veteran had surgery on his left knee.  The September 2009 VA treatment record indicated the Veteran had surgery on his left knee in 2006, while on June 2015 VA examination, the Veteran reported having surgery in 2004.  A significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a proper consideration for the trier of fact is the amount of time that has elapsed since military service).  Although the Veteran asserted that he had left knee symptoms since his time in service, the Board finds that this assertion is not credible.  The separation examination report did not note any left knee complaints, and the June 2015 VA examination report indicates the earliest he had left knee treatment was in 2004, more than thirty years after his separation from service.  Although the Veteran indicated he sought treatment in 1971 for his knee, in the February 2011 substantive appeal, he indicates he did not seek medical treatment for his left knee until he fell from a ladder, more than thirty years after service.

The Board acknowledges that where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis (or degenerative joint disease) becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Here, the evidence does not show the Veteran has been diagnosed with left knee arthritis.  Further, conditions indicative of chronic knee disabilities were not noted in service.  For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  As explained above, the evidence does not sufficiently establish chronicity in service.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b).

The Veteran asserts that he has a left knee disability that is related to service.  Although a lay person may be competent to report the etiology of or diagnose a disability, a left knee disability is not the type of disorder which is susceptible to lay opinion concerning etiology or diagnosis.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Even if the Veteran were competent to provide an opinion as to the etiology of or diagnose a disorder which is typically confirmed by X-rays and medical examination, the Board finds that the probative value of any such opinion is outweighed by that of the June 2015 VA examiner, who has education, training and experience in evaluating the etiology of a left knee disability.

Accordingly, the Board finds that the preponderance of the evidence is against the claim for entitlement to service connection for a left knee disability.  Consequently, the benefit-of-the-doubt rule is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Diabetes Mellitus, Type II

The Veteran claims that he is entitled to service connection for his diagnosed diabetes mellitus, type II, due to exposure to herbicides while in Vietnam.  In this regard, the law establishes a presumption of entitlement to service connection for diseases associated with exposure to certain herbicide agents and also provides a presumption of exposure for veterans who served in the Republic of Vietnam.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  If a veteran was exposed to an herbicide agent during active military service, type II diabetes mellitus shall be service-connected, if the disorder became compensably disabling at any time after separation from active duty, 38 C.F.R. § 3.307(a)(6); and provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are satisfied.  38 C.F.R. § 3.309(e).

"Service in Vietnam" for purposes of applying the herbicide agent presumption includes service in the waters offshore or service in other locations if the conditions of service involved duty or visitation to Vietnam from January 9, 1962, to May 7, 1975.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii), 3.313(a).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) issued a decision in Haas v. Peake, 525 F.3d 1168, 1187-1190 (Fed. Cir. 2008), confirming VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as requiring a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption.

In this case, the Veteran asserted in a September 2009 statement that in addition to serving aboard the USS Kitty Hawk off the shores of Vietnam, he occasionally flew as a plane captain.  He said his friend recalls that they may have made an emergency landing in Vietnam to fix a failed hydraulic system and that this would have occurred in late 1968 or early 1969, but he did not have any evidence to substantiate this.

In October 2009, the RO received a response from the service department stating that it could not determine whether or not the Veteran had in-country service in Vietnam.  The records provide that the Veteran was attached to a unit, VAH-4, that could have been assigned to ship or to shore.  The unit was credited with Vietnam service; however, the records provided no conclusive proof of in-country service.

In December 2009, the RO's Joint Services Records Research Center (JSRRC) Coordinator determined in a Memorandum that Agent Orange exposure could not be conceded because the evidence of record did not show service in-country in Vietnam, duty in the inland waterways, or an allegation or proof of visitation in Vietnam.

Additionally, the USS Kitty Hawk is not on VA's list of ships that have been determined to have traveled on inland waterways, docked to a pier or shore of Vietnam, or operated on close coastal waters for extended periods of time with evidence that crew members went ashore or that smaller craft from the ship regularly delivered supplies or troops ashore.

As requested in the Board's October 2015 remand, the AOJ obtained deck logs for the USS Kitty Hawk from February 1968 to June 1968, while the Veteran was stationed on the USS Kitty Hawk.  The deck logs do not show that any planes that took off from the USS Kitty Hawk landed in the Republic of Vietnam.  Therefore, the deck logs do not support the Veteran's assertion that he made an emergency landing in Vietnam.

Although the Veteran has asserted that he landed in the Republic of Vietnam, his service personnel records do not show service in the Republic of Vietnam.  The ship deck logs do not show any planes stopped in Vietnam at the time the Veteran was stationed on the USS Kitty Hawk.  Therefore, in the absence of evidence supporting his assertion, the Board finds that the assertion is not credible, and he cannot be presumed to have been exposed to an herbicide agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).  Furthermore, the Veteran has not alleged and the evidence does not support that he had actual exposure to herbicides.  Therefore, he is not entitled to service connection for diabetes based on exposure to herbicide agents.

A preponderance of the evidence is also against a finding that the Veteran had diabetes mellitus to a compensable level within one year of his separation from service.  A March 2000 private treatment record indicates the Veteran was found to have hyperglycemia following routine blood work in December 2000, thirty years after his separation from service.  The diagnosis was diabetes mellitus, type II.  Hence, he is not entitled to service connection for diabetes on a presumptive basis as a chronic disease.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

The Federal Circuit has held that when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability the claim must nevertheless be reviewed to determine whether service connection can otherwise be established.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  In other words, the fact that a veteran may not meet the requirements for service connection on a presumptive basis does not in and of itself preclude the establishment of service connection, as entitlement may alternatively be established on a direct basis.

The Board finds that the preponderance of the evidence is against a finding that service connection is warranted for diabetes mellitus.  The evidence reflects that the Veteran has a current diagnosis of diabetes mellitus.  However, there is no probative and competent evidence indicating that the current diabetes mellitus was incurred in or otherwise related to his active service. 

Service treatment records do not demonstrate a finding or diagnosis of diabetes mellitus.  Moreover, the Veteran has not asserted that he had diabetes mellitus in service.  

In addition, the Veteran has not provided any lay statements indicating a continuity of symptoms of diabetes mellitus since his active service.  As noted above, the first indication the Veteran had diabetes was in 2000, thirty years after his discharge from service.  

There is also no evidence indicating an etiological relationship between the Veteran's service and diabetes.  While a Veteran is competent to report treatment and symptoms of a disorder, he is not competent to medically attribute any in-service symptom or incident to a current disorder.  See Davidson, 581 F.3d at 1316.  In this case, the Veteran is not competent to specify that his current diabetes mellitus is related to his active service, as such would constitute a medical conclusion, which he is not competent to make.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As these assertions are not competent, they are afforded no probative value.

Accordingly, the Board finds that the preponderance of the evidence is against the claim for entitlement to service connection for diabetes mellitus, type II.  Consequently, the benefit-of-the-doubt rule is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55.


Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the then current severity of the disorder. Fenderson v. West, 12 Vet. App. 119 (1999).  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to receive a staged rating; that is, be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson, 12 Vet. App. at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt is resolved in the Veteran's favor.  38 C.F.R. § 4.3.  In cases where the evaluation of hearing loss is at issue, an examination for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).

The horizontal lines in Table VI (in 38 C.F.R. § 4.85) represent eleven categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent eleven categories of decibel loss based on the pure tone audiometry test. 

The numerical designation of impaired efficiency (I through XI) will be determined for each ear by intersecting the horizontal row appropriate for the percentage of discrimination and the vertical column appropriate to pure tone decibel loss.  For example, with the percentage of discrimination of 70 and an average pure tone decibel loss of 64, the numeric designation level is 'V' for one ear.  The same procedure will be followed for the other ear.  38 C.F.R. § 4.85(b).

The percentage evaluation will be found from Table VII (in 38 C.F.R. § 4.85) by intersecting the horizontal row appropriate for the numeric designation for the ear having the better hearing and the vertical column appropriate to the numeric designation level for the ear having the poorer hearing.  For example, if the better ear has a numeric designation level of 'V,' and the poorer ear has a numeric designation level of 'VII,' the percentage evaluation is 30 percent.  38 C.F.R. § 4.85(e).

Additionally, an alternate rating table (Table VIA) may be used for "unusual patterns of hearing impairment," including cases where the pure tone thresholds at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) are 55 decibels or more, or where the pure tone thresholds are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.

Prior to January 26, 2016

Turning to the evidence of record, a January 2010 VA audiology examination report 
recorded pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
15
5
30
50
LEFT
20
10
10
40
80

Speech recognition was 100 percent in both ears.  The average pure tone thresholds were 25 decibels in the right ear and 35 decibels in the left.  Entering the average pure tone thresholds and speech recognition scores into Table VI reveals the numeric designation of hearing impairment is I for both ears.  38 C.F.R. § 4.85.  Entering the category designations for each ear into Table VII results in a noncompensable evaluation under Diagnostic Code 6100.  See 38 C.F.R. § 4.85.  

The January 2010 VA examiner noted that the Veteran's hearing loss caused difficulty hearing in noise, on the telephone, TV, in groups, in restaurants, and riding in a car.  The Veteran reported having difficulty hearing customers and coworkers.  There are no other audiological findings of record prior to January 26, 2016.  Therefore, the evidence available prior to January 26, 2016, is consistent with a noncompensable rating under Diagnostic Code 6100.  

From January 26, 2016

From January 26, 2016, the Veteran's bilateral hearing loss is rated as 30 percent disabling.  A January 26, 2016, VA audiology examination report recorded pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
40
40
55
65
LEFT
40
30
30
55
85

Speech recognition was 52 percent in the right ear and 74 percent in the left ear.  The average pure tone thresholds were 50 decibels in both ears.  Entering the average pure tone thresholds and speech recognition scores into Table VI reveals hearing impairment of VII in the right ear and V in the left ear.  38 C.F.R. § 4.85.  Entering the category designations for each ear into Table VII results in a 30 percent evaluation under Diagnostic Code 6100.  See 38 C.F.R. § 4.85.  The January 2016 VA examiner noted that the Veteran's hearing loss caused difficulty hearing on the telephone, TV, and in restaurants.

The Veteran is competent, as a layperson, to report on that as to which he has personal knowledge, such as difficulty hearing.  38 C.F.R. § 3.159(a)(2); see Jandreau, 492 F.3d at 1377; Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  Nevertheless, as a layperson, without the appropriate medical training and expertise, he is not competent to provide a probative opinion on a medical matter, especially the severity of his bilateral hearing loss disability in terms of the applicable rating criteria.  Rather, this necessarily requires appropriate medical findings regarding the extent and nature of his bilateral hearing loss, including pure tone audiometry testing.  Therefore, although the Board finds the Veteran's statements regarding his hearing to be credible, the VA audiological examination results are more probative for purposes of rating the disability.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

After a review of the evidence of record, there is no pure tone audiometry test of record at any point prior to January 26, 2016 that indicates a compensable rating for bilateral hearing loss is warranted.  Moreover, there are no pure tone audiometry test results from January 26, 2016 indicating that a rating in excess of 30 percent is warranted.  The record also does not reflect any exceptional patterns of hearing impairment for consideration of alternative rating under § 4.86.  Ratings for hearing loss are determined by a mechanical application of the pure tone audiometry findings to the rating provisions and the Board is constrained by the applicable laws and regulations.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Accordingly, the Board finds that the preponderance of the evidence is against the appellant's claim.  Consequently, the benefit-of-the-doubt rule is not applicable, and the claim for entitlement to a compensable initial disability rating for bilateral hearing loss prior to January 26, 2016, and in excess of 30 percent thereafter is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a left knee disability is denied.

Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to an herbicide agent, is denied.

Entitlement to a compensable initial rating for bilateral hearing loss prior to January 26, 2016, is denied.

Entitlement to a staged initial rating in excess of 30 percent for bilateral hearing loss from January 26, 2016, is denied.



____________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


